Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed connector assembly comprising a connector module and a mounting frame, the mounting frame having a passage extending between a mating side and a mounting side of the mounting frame that face in opposite directions, the mounting frame having a window between the first side wall and the second side wall opposite the end wall, the window being open to and providing access to the passage, the passage receiving the connector body of the connector module through the window in a direction generally perpendicular to the mating axis, and a connector module 
Regarding Claim 15, the prior art does not disclose or suggest the claimed connector assembly configured to be mounted to a support wall at an opening in the support wall defined by support wall edges extending between a first surface and a second surface of the support wall, the assembly comprising a connector module and a mounting frame, the mounting frame having a passage extending between a mating side and a mounting side of the mounting frame that face in opposite directions, the mounting frame having a window between the first side wall and the second side wall opposite the end wall, the window being open to and providing access to the passage, the passage receiving the connector body of the connector module through the window in a direction generally perpendicular to the mating axis, the connector module support structure defines a confined space oversized relative to the connector body of the connector module to allow a limited amount of floating movement in the confined space, the connector module support structure includes a first side blocking surface defined by the first side wall, a second side blocking surface defined by the second side wall, and a first end blocking surface defined by the first end wall, the first side blocking surface cooperating with the second side blocking surface to confine movement of the connector module in a first lateral direction to a limited amount of floating movement in the first lateral direction within the passage, the first end blocking surface cooperating with the support wall edge of the support wall to confine movement of the connector module in a second lateral direction to a limited amount of floating movement in the second lateral direction within the passage, the connector module support structure including a support pin coupled between the mounting frame and the connector body, the 
Regarding Claim 18, the prior art does not disclose or suggest the claimed connector assembly configured to be mounted to a support wall, the assembly comprising a connector module and a mounting frame, the mounting frame having a passage extending between a mating side and a mounting side of the mounting frame that face in opposite directions, the mounting frame having a window between the first side wall and the second side wall opposite the end wall, the window being open to and providing access to the passage, the passage receiving the connector body of the connector module through the window in a direction generally perpendicular to the mating axis, and the mounting frame including a connector module support structure for supporting the connector module in the passage of the mounting frame, the connector module support structure defines a confined space oversized relative to the connector body of the connector module to allow a limited amount of floating movement in the confined space, the connector module support structure includes a first side blocking surface defined by the first side wall, a second side blocking surface defined by the second side wall, and a first end blocking surface defined by the first end wall, the connector module support structure includes a support pin coupled to the mounting frame and coupled to the connector body of the connector module, the first side blocking surface cooperating with the second side blocking surface to confine movement of the connector module in a first lateral direction to a limited amount of floating movement in the first lateral direction within the passage, the first end blocking surface cooperating with the support pin to confine movement of the connector module in a second lateral direction to a limited amount of floating movement in the second lateral direction within the passage, along with the remaining elements of the claim.

EP 3514889 discloses a module and frame, and the module floats within the frame with the use of a support pin, but the module enters the frame along the mating axis of the module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833       



/renee s luebke/Supervisory Patent Examiner
Art Unit 2833